                        IN THE UNITED STATES DISTRICT COURT
                                                                         1?       1      3      ^    ff^
                      FOR THE EASTERN DISTRICT OP VIRGINIA
                               Richmond Division
                                                                         r        HAY 1 3 2019        \J
                                                                                                     \ZJ

ERIC WAYNE CLEMMONS,                                                         CLERK, U.S. DISTRICT COURT
                                                                                   RICHMOND. VA

        Petitioner,

V.                                              Civil Action No.          3:19CV173

MARK BOLSTER,

        Respondent.

                                 MEMORANDUM OPINION


        Eric Wayne Clenunons, proceeding pro se, submitted a petition

for a    writ of habeas corpus pursuant to 28                    U.S.C.      § 2241.           By

Memorandum Order entered on March 26,                    2019,    the Court directed

Clemmons to complete and return, within fifteen                        (15) days of the

date of entry thereof,           an affidavit in support of his request to

proceed iji forma pauperis or pay the $5.00 filing fee.                           More than

fifteen       (15)   days have passed and Clemmons has not returned the

required             forma    pauperis   affidavit       or   paid     the     $5.00         fee.

Accordingly, the action will be dismissed without prejudice.

        The    Cleric    is   directed   to   send   a   copy    of    this     Memorandum

Opinion to Clemmons.

        It    is   so ORDERED.


                                                                 /s/
                                          Robert E.      Payne
Date:                         7^1f        Senior United States District Judge
Richmond, Virginia
